IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                                      NO. PD-0200-15



                            O.D. VAN DUREN, JR., Appellant

                                              v.

                                 THE STATE OF TEXAS

          ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE FOURTEENTH COURT OF APPEALS
                           HARRIS COUNTY

  P ER CURIAM. K EASLER and H ERVEY, JJ., dissent.

                                        ORDER

       The petition for discretionary review violates Rule of Appellate Procedure

9.4(i)(2)(D) because the petition exceeds the proper page limits.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be

filed in the Court of Criminal Appeals within thirty days after the date of this order.

Filed: June 3, 2015
Do Not Publish